 



Exhibit 10(ii)

RESOLUTION OF THE BOARD OF DIRECTORS
OF
POTASH CORPORATION OF SASKATCHEWAN INC.
(the “Corporation”)

        WHEREAS the Canada Business Corporation Act authorizes the Corporation
to indemnify its directors and officers and persons who, at the Corporation’s
request, act as directors or officers of, or in a similar capacity to, other
entities (each, an “Eligible Indemnitee”);

        AND WHEREAS the by-laws of the Corporation require the Corporation to
indemnify its Eligible Indemnitees whenever required or permitted by law;

        NOW THEREFORE BE IT RESOLVED THAT:



1.   the form of Agreement of Indemnification attached hereto as Schedule “A”
(the “Agreement of Indemnification”) be and it is hereby approved;   2.   any
director or officer of the Corporation is hereby authorized from time to time to
execute and deliver Agreements of Indemnification for and in the name of and on
behalf of the Corporation with each person who is, or who becomes, an Eligible
Indemnitee, substantially in the form and on the terms and subject to the
conditions of the Agreement of Indemnification;   3.   any one officer or
director of the Corporation is hereby authorized and directed to do all such
other acts and to execute, whether under the corporate seal of the Corporation
or otherwise, and deliver, for, on behalf of, and in the name of the
Corporation, all such other documents, instruments or agreements and to take all
such actions from time to time as such officer or director may in his or her
sole and absolute discretion determine to be necessary or advisable to give and
effect and carry out the foregoing provisions of this resolution and the terms
of the Agreement of Indemnification, the doing of all such acts and things and
the execution and delivery of such documents, instruments and agreements being
conclusive evidence of such determination.

 



--------------------------------------------------------------------------------



 



Schedule “A”

AGREEMENT OF INDEMNIFICATION

THIS AGREEMENT made the                      day of 2004.

BETWEEN:



      POTASH CORPORATION OF SASKATCHEWAN INC. (a corporation continued under the
Canada Business Corporations Act,

(the “Corporation”);

– and –



      •

(the “Indemnitee”).



      WHEREAS it is essential to the Corporation to retain and attract as
directors and officers of the Corporation or other bodies corporate with which
the Corporation has a relationship and other individuals to act in a similar
capacity of other entities with which the Corporation has a relationship
(collectively the “Included Entities”) the most capable persons available;      
  AND WHEREAS, for that purpose, it is the policy of the Corporation to
indemnify its directors and officers and the persons who, at the Corporation’s
request, act as directors or officers of or in a similar capacity for Included
Entities (collectively the “Eligible Indemnitees”) as permitted by law;        
AND WHEREAS, the bylaws of the Corporation require the Corporation to indemnify
its Eligible Indemnities whenever required or permitted by law;         AND
WHEREAS the Corporation has requested the Indemnitee to act or to continue to
act as a director or officer of, or to act in a similar capacity for, one or
more Included Entities;         AND WHEREAS the Indemnitee has agreed to act or
to continue to act as a director or officer, or both, or to act in a similar
capacity, of one or more of the Included Entities upon the condition that the
Corporation executes and delivers this agreement of indemnification;        
NOW, THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the premises
and the mutual covenants herein contained and for good and valuable
consideration, the receipt of which is hereby acknowledged by both parties, the
Corporation and Indemnitee agree as follows:

 



--------------------------------------------------------------------------------



 



  1.   Agreement to Serve: The Indemnitee agrees to act or to continue to act as
a director and/or officer of or in a similar capacity for Included Entities for
so long as [he or she] is duly elected or appointed or until such time as he or
she ceases to so act, whether by resignation in writing or otherwise.     2.  
Indemnity Right: To the extent permitted under applicable law, and subject to
the further terms and conditions of this agreement, the Corporation hereby
agrees to indemnify the Indemnitee and [his/her] personal representatives
against all costs, charges and expenses, including, without limitation, any
amount paid to settle an action or satisfy a judgment, reasonably incurred by
the Indemnitee in respect of any civil, criminal, administrative, investigative
or other proceeding to which the Indemnitee by reason of being or having been a
director and/or officer or acting or having acted in a similar capacity, is
involved because of that association with one or more Included Entities.     3.
  Scope: The agreement extends to all acts, omissions, circumstances and events,
whether occurring before or after the date of this agreement.     4.  
Conditions Precedent:



  (a)   Notice: The Indemnitee shall, as soon as reasonably practicable after
becoming aware of any claim, demand, action or proceeding which may give rise to
indemnification hereunder, give written notice to the Corporation, directed to
its corporate secretary, provided however, that failure to give notice in a
timely fashion shall not disentitle the Indemnitee to the right to indemnity
hereunder except to the extent the Corporation suffers actual prejudice by
reason of the delay.     (b)   General Conditions: Notwithstanding anything
herein contained, and for greater certainty, the indemnity provided by Section 2
is only available to the Indemnitee if:



  (i)   the Indemnitee acted honestly and in good faith with a view to the best
interests of the Included Entity;     (ii)   in the case of a criminal or
administrative action or proceeding that is enforced by a monetary penalty, the
Indemnitee had reasonable grounds for believing that the conduct in question was
lawful; and     (iii)   in respect of an action by or on behalf of an Included
Entity to procure a judgment in its favour, to which the Indemnitee is made a
party by reason of the Indemnitee’s association with the Included Entity, if a
court of competent jurisdiction gives its approval to the Corporation to
indemnify the Indemnitee.



  (c)   Defence Costs: The Corporation shall not be liable for any defence costs
(including without limitation, any costs, charges and expenses to

 



--------------------------------------------------------------------------------



 



      investigate, defend, or monitor any action or proceeding) incurred without
its prior express consent, which consent shall not be unreasonably withheld. In
considering the reasonableness of any request by the Indemnitee that the
Corporation consent to the incurring of defence costs, the Corporation may
consider, without limitation, the proposed choice of defence counsel, the terms
of engagement or proposed counsel and the extent to which the defence costs may
be controlled or limited through common efforts, including the employment of
common counsel, with other directors and officers of the Included Entity,
without the creation of actual or perceived conflicts of interest.



  (d)   Settlements: The Corporation shall not be liable for any costs, charges,
or expenses incurred in connection with any settlement in respect of any claim,
demand, action or proceeding against the Indemnitee which has been entered into
without the prior express consent of the Corporation. For greater clarity, and
without limiting in any way the generality of the foregoing, in the event that
the Indemnitee enters into any such settlement without the prior express consent
of the Corporation, the Corporation shall not be responsible for indemnifying
the Indemnitee for any compensation or other payment to be made under the
settlement or for costs of negotiating or implementing the settlement and the
Indemnitee shall not seek indemnity from the Corporation in respect of any other
costs, charges or expenses in association with such settlement.



  5.   Further Exceptions: Nothwithstanding anything herein contained, the
indemnity proved by Section 2 shall not be applicable to or in respect of any
claim arising from:



  (a)   any act, omission, circumstance or event, in respect of which it is
proven that the Indemnitee has improperly profited by the conduct which is the
subject of the claim, demand, action or proceeding, whether by trading
activities contrary to securities laws or otherwise;     (b)   failure of the
Indemnitee to act in accordance with specific and lawful instructions or
directions of the board of directors of the Corporation, or an officer of the
Corporation who is authorized to provide instruction or directions to the
Indemnitee.



  6.   Approvals: Where any indemnification sought pursuant to Section 2 hereof
is, under applicable law, subject to or conditional upon the approval or consent
of any court or of any governmental body or regulatory authority, the
Corporation agrees to make or cause to be made all necessary applications and to
use its reasonable best efforts to obtain or assist in obtaining or facilitating
the obtaining of such approval or consent.     7.   Right to Resign and
Survival: Nothing in this agreement shall prevent the Indemnitee from resigning
as a director or officer, or both, of the Corporation or

 



--------------------------------------------------------------------------------



 



      any other body corporate at any time. This agreement shall survive any
such resignation or any other circumstance by reason of which the Indemnitee
shall cease to be a director or officer of the Corporation or any other body
corporate.



  8.   Settlement for Corporation: Subject to the consent of the Indemnitee, the
Corporation may enter into a settlement or other agreement to compromise a
claim, demand, action or proceeding which has given rise to a notice of claim
for indemnity hereunder.         If the Indemnitee refuses to give consent to
the terms of a proposed settlement or compromise which is otherwise acceptable
to the Corporation, any amount awarded against the Indemnitee in excess of the
amount for which settlement or compromise could have been made by the
Corporation shall not be recoverable under this agreement, it being further
agreed by the parties that in such event the Corporation shall only be
responsible for costs, charges and expenses up to the time at which settlement
could have been made.     9.   Advance Payment of Defence Costs: Except as
otherwise expressly provided herein, in the event the Indemnitee is not in fact
receiving indemnification on a current basis from any other source with respect
to any matter for which indemnity is available pursuant to this agreement except
for the indemnities provided for in Section 14 and in Section 15 hereof, the
Corporation will advance and pay all costs, charges and expenses reasonably
incurred by the Indemnitee in respect of any civil, criminal, administrative,
investigative, or other proceeding in which the Indemnitee, by reason of being
or having been a director and/or officer or acting or having acted in any
similar capacity, is involved because of that association with one or more
Included Entities, as such costs, charges and expenses are incurred, provided
however:



  (a)   that no such advancement shall be made unless and until the Indemnitee
has provided to the Corporation a written affirmation of [his/her] good faith
belief that [he/she] has met the standard of conduct necessary for
indemnification by the Corporation as provided for in Section 4(b) hereof;    
(b)   that no such advancement shall be made unless and until the Indemnitee has
provided to the Corporation a written undertaking by or on behalf of the
Indemnitee to repay all amounts so advanced forthwith if it shall be determined
that the Indemnitee has not met the standard of conduct necessary for
indemnification by the Corporation as provided for in Section 4(b) hereof;    
(c)   that if the Indemnitee subsequently receives indemnification or
reimbursement for all or part of any costs, charges or expenses from a source or
sources other than the Corporation, the amounts so advanced and paid by the
Corporation shall be repaid by the Indemnitee to the Corporation forthwith upon
request, to the extent that the Indemnitee receives indemnification or
reimbursement from such other source or sources.

 



--------------------------------------------------------------------------------



 



  10.   Subrogation: To the extent permitted by law, the Corporation shall be
subrogated to all rights which the Indemnitee may have under all policies of
insurance or other contracts pursuant to which the Indemnitee may be entitled to
reimbursement of, or indemnification in respect of, all or any part of the
costs, charges and expenses which are borne by the Corporation pursuant to this
agreement.     11.   Proper Law and Attornment: This agreement shall be
construed in accordance with and governed by the laws of the Province of
Saskatchewan and the parties hereto attorn to the jurisdiction of the courts of
Saskatchewan in respect of any proceedings arising out of this agreement.    
12.   Severability: Each section, and each provision within each section, of
this agreement is severable, the one from the other, and if for any reason any
section or provision of this agreement is not enforceable or is otherwise
invalid at law, or would render invalid or unenforceable any policy of insurance
purchased by the Corporation on behalf of or for the benefit of either the
Corporation or the Indemnitee, the same shall be severed from the remainder of
the agreement and the remainder of this agreement shall nonetheless be given
full force and effect in accordance with its terms.     13.   Further
Responsibilities and Assurances: The Indemnitee:



  (a)   shall attend diligently to, and assist in the conduct of, the defence of
any claim, demand, action or proceeding, shall assist in enforcing any right of
contribution or indemnity against any person or organization and shall attend
hearings and trials and assist in securing and giving and obtaining the
attendance of witnesses;     (b)   shall not voluntarily make any payment,
assume any obligation or admit any liability in respect of any claim, demand,
action or proceeding without the prior express consent of the Corporation; and  
  (c)   shall execute such further assurances and document, give such consents
and perform such further acts as the Corporation may reasonable request in order
that the Corporation may enjoy the full benefits of this agreement in accordance
with its terms and for that purpose shall enter into such assignments, powers of
attorney and other documents as may be reasonably required in the circumstances.



  14.   Further Indemnity: In addition to the other indemnities provided for
herein, the Corporation shall defend, indemnify and hold Indemnitee harmless
from any loss, liability, damage, or expense, including reasonable attorney’s
fees, arising in connection with or resulting from any breach or non-fulfillment
or any agreement on the part of the Corporation under this agreement.

 



--------------------------------------------------------------------------------



 



  15.   Payment: Any indemnification or advancement of expenses required
hereunder shall be made promptly upon, and in any event within thirty (30) days
after, a written request from the Indemnitee to the Corporation. If the
Corporation denies a written request for indemnity or advancement of expenses,
in whole or in part, or if payment in full pursuant to such request is not made
within thirty (30) days of the date such request is received by the Corporation,
the Indemnitee may at any time bring suit against the Corporation in any court
of competent jurisdiction to establish the Indemnitee’s right to indemnity or
advancement of expenses. Indemnitee’s costs and expenses incurred in connection
with successfully establishing his or her right to indemnification in any such
action or proceeding shall also be indemnified by the Corporation.     16.  
Initiation of Claims: Notwithstanding anything in this agreement to the
contrary, except with respect to proceedings initiated by Indemnitee to enforce
rights of indemnification to which Indemnitee is entitled under this agreement,
the Corporation shall indemnify Indemnitee in connection with a proceeding (or
part thereof) initiated by Indemnitee only if the Initiation of such proceeding
(or part thereof) was authorized by the Board of Directors of the Corporation.  
  17.   Enurement and Successors: This agreement is irrevocable and enures to,
and is binding upon, the parties hereto and their respective heirs, successors,
representatives and assigns.



      IN WITNESS WHEREOF the Corporation and the Indemnitee have executed this
Agreement as of the day and year first written above.

     
 
   
 
   

  POTASH CORPORATION OF
SASKATCHEWAN INC.
 
 
   

  By:

 

--------------------------------------------------------------------------------

 
   

  Name:

 

--------------------------------------------------------------------------------

SIGNED, SEALED and DELIVERED
by                                in the presence of
   
 
   

--------------------------------------------------------------------------------

Witness
 

--------------------------------------------------------------------------------

Name

 